Case 1:19-cr-00286-AMD Document 185 Filed 08/31/21 Page 1 of 1 PageID #: 1597




                                                                            August 30, 2021

   The Honorable Ann M. Donnelly
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   RE:    United States v. Robert Kelly
          Criminal Docket No.: 19-286 (AMD)

   Dear Judge Donnelly:

           The defense writes to respectfully request that the Court Order that the Bureau of
   Prisons and U.S. Marshals provide Mr. Kelly with his legal mail and documents that were
   collected when he was moved from MCC Chicago to MDC Brooklyn. Mr. Kelly was
   moved to MDC Brooklyn over two months ago and his mail and legal documents from
   MCC Chicago have not been delivered. Accordingly, it is respectfully requested that the
   Court Order that the BOP and U.S. Marshals provide Mr. Kelly his legal mail and
   documents from MCC Chicago. The Court’s time and consideration of this matter are
   greatly appreciated.


                                                                     Respectfully submitted,

                                                                                          /s/

                                                                           Calvin H. Scholar


   CHS/jb

   cc:    All Counsel, by ECF
